Exhibit 10.4

 

Summary of Non-Employee Director Compensation

(effective April 1, 2013)

 

We do not compensate for Board service any director who also serves as our
employee. We will reimburse directors for certain fees and expenses incurred in
connection with continuing education seminars and for travel and related
expenses related to Dollar General business.

 

Each non-employee director receives quarterly payment (prorated as applicable)
of the following cash compensation, as applicable:

 

·                        $75,000 annual retainer for service as a Board member;

·                        $17,500 annual retainer for service as Lead Director;

·                        $17,500 annual retainer for service as chairman of the
Audit Committee;

·                        $15,000 annual retainer for service as chairman of the
Compensation Committee;

·                        $10,000 annual retainer for service as chairman of the
Nominating & Governance Committee; and

·                        $1,500 for each Board or committee meeting in excess of
an aggregate of 12 that a director attends during each fiscal year.

 

In addition, we grant annually to those non-employee directors who are elected
or reelected at each applicable shareholders’ meeting an equity award under our
Amended and Restated 2007 Stock Incentive Plan with an estimated value of
$125,000 on the grant date, as determined by Meridian using economic variables
such as the trading price of our common stock, expected volatility of the stock
trading prices of similar companies, and the terms of the awards. Sixty percent
of this value consists of non-qualified stock options to purchase shares of our
common stock (“Options”) and 40% consists of restricted stock units payable in
shares of our common stock (“RSUs”). The Options will vest as to 25% of the
Options and the RSUs will vest as to 331/3% of the award on each of the first
four and three anniversaries of the grant date, respectively, in each case
subject to the director’s continued service on our Board. Directors may elect to
defer receipt of shares underlying the RSUs. Any new director appointed after
the annual shareholders’ meeting but before February 1 of a given year, will
receive a full equity award no later than the first regularly scheduled
Compensation Committee meeting following the date on which he or she is
appointed. Any new director appointed on or after February 1 of a given year but
before the next annual shareholders’ meeting shall be eligible to receive the
next regularly scheduled annual award.

 

--------------------------------------------------------------------------------